Abatement Order filed November 3, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00901-CR
                                   ____________

                         JESUS GONZALEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1351489

                            ABATEMENT ORDER

      Appellant appealed from a conviction for the offense of aggravated sexual
assault. On October 30, 2015, the trial court clerk filed the clerk’s record, which
contains a certification of appellant’s right to appeal his original guilty plea, but
does not contain a certification of appellant’s right to appeal on the adjudication.
See Tex. R. App. P. 25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d
610, 613 (Tex. Crim. App. 2005) (“The court of appeals must dismiss an appeal if
a certification showing that the defendant has the right to appeal is not made a part
of the appellate record.”). We therefore abate the case and order the trial court to
execute a certification of appellant’s right to appeal. See Tex. R. App. P.
34.5(c)(2), 37.1, 44.4; Cortez v. State, 420 S.W.3d 803, 806–07 (Tex. Crim. App.
2013).

      An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a
certification of the defendant’s right of appeal with the trial court clerk and direct
the clerk to prepare and file a supplemental clerk’s record containing the corrected
certification with this court within 30 days of the date of this order.



                                               PER CURIAM